UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 Commission file number 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-2646797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) 702-583-6715 (Issuer’s telephone number) Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] Aggregate market value of Common Stock held by shareholders based on the closing price of the registrant's Common Stock on the OTCBB on March 31, 2011 was $8,624,329. Number of outstanding shares of common stock as of March 31, 2011 was 39,201,498. Documents Incorporated by Reference:None. Transitional Small Business Disclosure Format (Check one): Yes []No [X] 2 LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I PAGE Item 1. Description of Business 4 Item 2 Description Of Property 9 Item 3. Legal Proceedings 9 Item 4. [Removed and Reserved] 9 PART II 9 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis or Plan of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 8. Financial Statements 16 Item 9. Changes in Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 33 PART III 33 Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions and Director Independence. 39 Item 14. Principal Accounting Fees and Services 40 PART IV 40 Item 15. Exhibits, Financial Statement Schedules 40 SIGNATURES 42 3 LAS VEGAS RAILWAY EXPRESS, INC. PART I This Annual Report contains forward-looking statements about the Company's business, financial condition and prospects that reflect management's assumptions and beliefs based on information currently available. There can be no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, Las Vegas Railway Express, Inc., actual results may differ materially from those indicated by the forward- looking statements. The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's products and services, the Company's ability to expand its customer base, managements' ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict. When used in this Report, words such as, "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. However, the forward-looking statements contained herein are not covered by the safe harbors created by Section 21E of the Securities Exchange Act of 1934.The mortgage banking industry is continually vulnerable to current events that occur in the financial services industry. These events include the current subprime market changes in economic indicators, government regulation, interest rates, price competition, geographic shifts, disposable income, housing prices, market liquidity, market anticipation, and customer perception, as well as others. The factors that affect the industry change rapidly and can be unforeseeable. Item 1.Description of Business Company Overview: Las Vegas Railway Express, Inc., formerly Liberty Capital Asset Management, Inc, a publicly traded Delaware Corporation, is a business development company whose plan is to re-establish a conventionalpassenger train service between the Las Vegas and Los Angeles metropolitan areas. The development concept is to provide a Las Vegas style experience on the train, which would traverse the planned route in approximately 5:30 hours. The Company is in discussions with AMTRAK and the Class 1 railroads seeking to secure rail services agreements. The Company has hired Transportation Management Services, Inc. for the procurement of 20 bi-level railcars and locomotives. The planned service is targeting a start date for late 2012. On January 21, 2010, the Company completed a share exchange and asset purchase agreement with Las Vegas Railway Express, a Nevada Corporation, and subsequently changed its name from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express, Inc. Las Vegas Railway Express, Inc., Liberty Capital Asset Management, Inc.(the “Company”) was formed in March 9, 2007 as Corporate Outfitters, a development stage company on November 3, 2008 with a share exchange, asset purchase agreement The Company acquired Liberty Capital Asset Management, a Nevada corporation, formed in July of 2008 as a holding company for all the assets of CD Banc LLC in contemplation of the company going public via a reverse merger into a publicly trading corporation. CD Banc LLC was formed in 2003 as a Nevada limited liability corporation with the purpose of acquiring real estate assets and holding them for long-term appreciation. Intellectual Property None. Employees As of March 31, 2011, we had 6 full-time employees, of whom 2 were in administrative position and 4 were in management. 4 Item 1A.Risk Factors Changes in government policy could negatively impact demand for the Company’s services, impair its ability to price its services or increase its costs or liability exposure. Changes in United States and foreign government policies could change the economic environment and affect demand for the Company’s services.Developments and changes in laws and regulations as well as increased economic regulation of the rail industry through legislative action and revised rules and standards applied by the U.S. Surface Transportation Board in various areas, including rates, services and access to facilities could adversely impact the Company’s ability to determine prices for rail services and significantly affect the revenues, costs and profitability of the Company’s business. Additionally, because of the significant costs to maintain its rail network, an increase in expenditures related to the maintenance of the rails owned by the Class I railroads could hinder the Company’s ability to maintain, improve or expand the rail network, facilities and equipment in order to accept or handle our Company’s increased demand. Federal or state spending on infrastructure improvements or incentives that favor other modes of transportation could also adversely affect the Company’s revenues. The Company’s success depends on its ability to continue to comply with the significant federal, state and local governmental regulations to which it is subject. The Company is subject to a significant amount of governmental laws and regulation with respect to its and practices, taxes, railroad operations and a variety of health, safety, labor, environmental and other matters. Failure to comply with applicable laws and regulations could have a material adverse effect on the Company. Governments may change the legislative and/or regulatory framework within which the Company operates without providing the Company with any recourse for any adverse effects that the change may have on its business. Federal legislation enacted in 2008 mandates the implementation of positive train control technology by December 31, 2015, on certain mainline track where intercity and commuter passenger railroads operate and where toxic-by-inhalation hazardous materials are transported. This type of technology is new and deploying it across our host railroad’s infrastructure may pose significant operating and implementation risks and could require significant capital expenditures. As part of the Class I railroad operations, the Company will traverse rails that frequently transports chemicals and other hazardous materials, which could expose it to the risk of significant claims, losses and penalties. The “host” or Class I railroads are required to transport these commodities to the extent of its common carrier obligation. An accidental release of these commodities could result in a significant loss of life and extensive property damage as well as environmental remediation obligations. The associated costs could have an adverse effect on the Company’s operating results, financial condition or liquidity. In addition, insurance premiums charged for some or all of the coverage currently maintained by the Company could increase dramatically or certain coverage may not be available to the Company in the future if there is a catastrophic event related to rail transportation of these commodities. Downturns in the economy could adversely affect demand for the Company’s services. Significant, extended negative changes in domestic and global economic conditions that impact the customers transported by the Company and may have an adverse effect on the Company’s operating results, financial condition or liquidity. Declines in , economic growth andthe United States travel industry all could result in reduced revenues in one or more business units. Negative changes in general economic conditions could lead to disruptions in the credit markets, increase credit risks and could adversely affect the Company’s financial condition or liquidity. Challenging economic conditions may not only affect revenues due to reduced demand for many goods and services, but could result in payment delays, increased credit risk and possible bankruptcies of customers. Railroads are capital-intensive and may need to finance a portion of the building and maintenance of infrastructure as well as locomotives and other rail equipment. Economic slowdowns and related credit market disruptions may adversely affect the Company’s cost structure, its timely access to capital to meet financing needs and costs of its financings. The Company could also face increased counterparty risk for its cash investments, its derivative arrangements and access to its credit facility. Adverse economic conditions could also affect the Company’s costs for insurance or its ability to acquire and maintain adequate insurance coverage for risks associated with the railroad business if insurance companies experience credit downgrades or bankruptcies. Declines in the securities and credit markets could also affect the Company’s pension fund and railroad retirement tax rates, which in turn could increase funding requirements. 5 The Company is subject to stringent environmental laws and regulations, which may impose significant costs on its business operations. The Company’s operations are subject to extensive federal, state and local environmental laws and regulations concerning, among other things, emissions to the air; discharges to waters; the generation, handling, storage, transportation and disposal of waste and hazardous materials; and the cleanup of hazardous material or petroleum releases. Changes to or limits on carbon dioxide emissions could result in significant capital expenditures to comply with these regulations with respect to the Company’s diesel locomotives, equipment, vehicles and machinery and its maintenance yards.Emission regulations could also adversely affect fuel efficiency and increase operating costs. Further, local concerns on emissions and other forms of pollution could inhibit the Company’s ability to build facilities in strategic locations to facilitate growth and efficient operations. In addition, many land holdings are and have been used for industrial or transportation-related purposes or leased to commercial or industrial companies whose activities may have resulted in discharges onto the property. Environmental liability can extend to previously owned or operated properties, leased properties and properties owned by third parties, as well as to properties currently owned and used by the Company. Environmental liabilities have arisen and may continue to arise from claims asserted by adjacent landowners or other third parties in toxic tort litigation. The Company’s subsidiaries have been and may continue to be subject to allegations or findings to the effect that they have violated, or are strictly liable under, these laws or regulations. The Company’s operating results, financial condition or liquidity could be adversely affected as a result of any of the foregoing, and it may be required to incur significant expenses to investigate and remediate environmental contamination. Fuel supply availability and fuel prices may adversely affect the Company’s results of operations, financial condition or liquidity. Fuel supply availability could be impacted as a result of limitations in refining capacity, disruptions to the supply chain, rising global demand and international political and economic factors. A significant reduction in fuel availability could impact the Company’s ability to provide transportation services at current levels, increase fuel costs and impact the economy. Each of these factors could have an adverse effect on the Company’s operating results, financial condition or liquidity. If the price of fuel increases substantially, the Company expects to be able to offset a significant portion of these higher fuel costs through a fuel surcharge program or increase in ticket prices. However, to the extent that the Company is unable to maintain, expand and ultimately collect under its existing fuel surcharge program, increases in fuel prices could have an adverse effect on the Company’s operating results, financial condition or liquidity. Severe weather and natural disasters could disrupt normal business operations, which would result in increased costs and liabilities and decreases in revenues. The Company’s success is dependent on its ability to operate its railroad system efficiently. Severe weather and natural disasters, such as tornados, flooding and earthquakes, could cause significant business interruptions and result in increased costs and liabilities and decreased revenues. In addition, damages to or loss of use of significant aspects of the Company’s infrastructure due to natural or man-made disruptions could have an adverse effect on the Company’s operating results, financial condition or liquidity for an extended period of time until repairs or replacements could be made. Additionally, during natural disasters, the Company’s workforce may be unavailable, which could result in further delays. Extreme swings in weather could also negatively affect the performance of locomotives and rolling stock. 6 The Company’s operational dependencies may adversely affect results of operations, financial condition or liquidity. Due to the integrated nature of the United States’ freight transportation infrastructure, the Company’s operations may be negatively affected by service disruptions of other entities such as ports and other railroads which interchange with the Company and its Class I railroad partners. A significant prolonged service disruption of one or more of these entities could have an adverse effect on the Company’s results of operations, financial condition or liquidity. Acts of terrorism or war, as well as the threat of war, may cause significant disruptions in the Company’s business operations. Terrorist attacks and any government response to those types of attacks and war or risk of war may adversely affect the Company’s results of operations, financial condition or liquidity. The Company’s use of the Class I railroad rail lines and facilities could be direct targets or indirect casualties of an act or acts of terror, which could cause significant business interruption and result in increased costs and liabilities and decreased revenues, which could have an adverse effect on operating results and financial condition. Such effects could be magnified if releases of hazardous materials are involved. Any act of terror, retaliatory strike, sustained military campaign or war or risk of war may have an adverse impact on the Company’s operating results and financial condition by causing unpredictable operating or financial conditions, including disruptions of our host railroads or connecting rail lines, loss of critical customers or partners, volatility or sustained increase of fuel prices, fuel shortages, general economic decline and instability or weakness of financial markets. In addition, insurance premiums charged for some or all of the coverage currently maintained by the Company could increase dramatically, the coverage available may not adequately compensate it for certain types of incidents and certain coverage’s may not be available to the Company in the future. The Company depends on the stability and availability of its information technology systems. The Company relies on information technology in all aspects of its business. A significant disruption or failure of its information technology systems could result in service interruptions, revenue collections, safety failures, security violations, regulatory compliance failures and the inability to protect corporate information assets against intruders or other operational difficulties. Although the Company has taken steps to mitigate these risks, a significant disruption could adversely affect the Company’s results of operations, financial condition or liquidity. Additionally, if the Company is unable to acquire or implement new technology, it may suffer a competitive disadvantage, which could also have an adverse effect on the Company’s results of operations, financial condition or liquidity. The Company is subject to various claims and lawsuits, and increases in the amount or severity of these claims and lawsuits could adversely affect the Company’s operating results, financial condition and liquidity. As part of its railroad operations, the Company’s Class I railroad partners are exposed to various claims and litigation related to commercial disputes, personal injury, property damage, environmental liability and other matters. Personal injury claims by our employees and those of the host railroads are subject to the Federal Employees’ Liability Act (FELA), rather than state workers’ compensation laws. The Company believes that the FELA system, which includes unscheduled awards and a reliance on the jury system, can contribute to increased expenses. Other proceedings include claims by third parties for punitive as well as compensatory damages, and a few proceedings purport to be class actions. Developments in legislative and judicial standards, material changes to litigation trends, or a catastrophic rail accident or series of accidents involving any or all of property damage, personal injury, and environmental liability could have a material adverse effect on the Company’s operating results, financial condition and liquidity. 7 Most of the Company’s host railroad employees are represented by unions, and failure to negotiate reasonable collective bargaining agreements may result in strikes, work stoppages or substantially higher ongoing labor costs. A significant majority of the Class I railroads employees are union-represented. These union employees work under collective bargaining agreements with various labor organizations. Wages, health and welfare benefits, work rules and other issues have traditionally been addressed through industry-wide negotiations. These negotiations have generally taken place over an extended period of time and have previously not resulted in any extended work stoppages. The existing agreements have remained in effect and will continue to remain in effect until new agreements are reached or the Railway Labor Act’s procedures (which include mediation, cooling-off periods and the possibility of presidential intervention) are exhausted. While the negotiations have not yet resulted in any extended work stoppages, if the Company or our Class I railroad partners are unable to negotiate acceptable new agreements, it could result in strikes by the affected workers, loss of business and increased operating costs as a result of higher wages or benefits paid to union members, any of which could have an adverse effect on the Company’s operating results, financial condition or liquidity. The unavailability of qualified personnel could adversely affect the Company’s operations. Changes in demographics, training requirements and the unavailability of qualified personnel, particularly engineers and trainmen, could negatively impact the Company’s ability to meet demand for rail service. Recruiting and retaining qualified personnel, particularly those with expertise in the railroad industry, are vital to operations. Although the Company has adequate personnel for the current business environment, unpredictable increases in demand for rail services may exacerbate the risk of not having sufficient numbers of trained personnel, which could have a negative impact on operational efficiency and otherwise have a material adverse effect on the Company’s operating results, financial condition or liquidity. Continuation as aGoing Concern Our auditors' report on our audited March 31, 2011 financial statements, and Note 2 to such financial statements, reflect the fact that without raising additional financing through loans or stock sales, it would be unlikely for us to continue as a going concern.The business plan requires extensive infrastructure and capital expenditures prior to commencement of revenue generating operations.We are actively pursuing the additional financing as we seek to secure the rail services agreements necessary to commence such operations. On May 3, 2011, the Company engaged Oppenheimer & Co, Inc. as exclusive agent in a proposed $30 million private placement offering, subject to satisfactory completion of a due diligence inquiry.However, we can give no assurance that these plans and efforts will be successful. Risk of Potential Competitors Several competitors to the Company’s planned rail passenger service have created business plans which are competitive to ours. A Las Vegas-Los Angeles rail connection has been long-studied by a number of groups. Among these studies, two other rail projects have been proposed to serve the Las Vegas to Los Angeles travel market. These projects are the: California-Nevada Super-Speed Train.For over twenty years, this project has proposed using Magnetic Levitation (Maglev) technology to carry passengers between Southern California and Las Vegas, traveling at speeds of up to 300 mph. The 269-mile alignment would largely follow the I-15 Freeway. Station stops tentatively include Anaheim, Ontario, Victorville, Barstow, Primm, and Las Vegas (2). Travel time between Anaheim and Las Vegas via this service is estimated to be less than 90 minutes. Work on this project has been suspended at this time, though scoping for a program-level EIR/EIS and project-specific EIS for the segment between Las Vegas and Primm is new completion. There is continuing Nevada interest in providing an initial segment between Las Vegas and Primm. The DesertXPress:A steel-wheel on steel rail high-speed rail service that would operate between Victorville, California, and Las Vegas, Nevada. Project proponents suggest that the service could either run within the median of Interstate I-15, or adjacent to it. This project is in preliminary discussions and an initial environmental review process is beginning shortly. 8 Item 2.Description of Property. As of March 31, 2011, we lease approximately 2,600 square feet of general office space in premises located at 6650 Via Austi Parkway, Suite 170, Las Vegas, Nevada. Our lease for this space expires in February 2013 and provides for monthly payments of $5,700. Item 3.Legal Proceedings. In the ordinary course of business, the Company may be or has been involved in legal proceedings from time to time. As of the date of this annual report on Form 10-K, there have been no material changes to any legal proceedings relating to the Company which previously were not reported. The Company has filed a civil lawsuit in District Court Clark County, Nevada on April 23, 2010, whereby Las Vegas Railway Express, Inc. is the Plaintiff and Romm Doulton, Elaine Doulton, J Bruce Richardson, D2 Holdings, LLC. and D2 Entertainment, LLC. are the Defendants. This group represent the “Z” Train project.The court granted on June 2, 2010 an injunction against the Defendants. The case was filed because defamatory and false remarks were made by the Defendants about the Plaintiff and certain executives employed by the plaintiff. At this time a trial date has not been set by the court. Item 4.[REMOVED AND RESERVED] PART II Item 5.Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. Our common stock was approved for quotation on the Over the Counter Bulletin Board (OTCBB) on August 18, 2008. The Company’s ticker symbol is XTRN.OTCBB. The following table sets forth, for the calendar periods indicated, the high and low bid information for our common stock. The quotations are interdealer prices without adjustment for retail markups, markdowns or commissions and do not necessarily represent actual transactions. The quotations listed below reflect interim dealer prices without retail mark-up mark-down or commission and may not represent actual transactions. Trading of our stock has been minimal with limited or sporadic quotations and therefore we believe there is no established public market for the common stock. The following table sets forth the high and low bid quotations per share of the Company’s registered securities for each quarter since approved for quotation, as reported by the OTCBB. Common Shares Year Ended March 31, 2011: High Low Quarter Ended June 30, 2010 $ $ Quarter Ended September 30, 2010 $ $ Quarter Ended December 31, 2010 $ $ Quarter Ended March 31, 2011 $ $ Year Ended March 31, 2010: High Low Quarter Ended June 30, 2009 $ $ Quarter Ended September 30, 2009 $ $ Quarter Ended December 31, 2009 $ $ Quarter Ended March 31, 2010 $ $ As of March 31, 2011, there were 289 stockholders of record of our common stock.The transfer agent for our Common Stock is Empire Stock Transfer. We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. 9 Item 6.Selected Financial Data Las Vegas Railway Express, Inc. under regulation S-K qualifies as a small reporting company and is not required to provide information required by this item. Item 7.Management’s Discussion and Analysis or Plan of Operations On May 16, 2011 the Company held its Annual Meeting of Stockholders at its corporate office, 6650 Via Austi Parkway Suite 170 Las Vegas, Nevada 89119.The Company had previously appointed Empire Stock Transfer Services to act as Inspector of Elections.The Board of Directors had established April 1, 2011 as the record date for the determination of stockholders entitled to vote at the meeting.As of the record date there were 39,201,498 shares outstanding. The Inspector of Election reported that 20,502,165 votes were cast in the election of the directors, with each of the nominees receiving 20,502,165 votes.Thus, the Inspector announced that, having received a plurality of the votes cast, nominees Michael Barron, Joseph Cosio-Barron and Justin Yorke had been duly elected to the Board of Directors to serve until the next annual meeting and until their successors have been elected and have qualified.Mr. Barron noted that the report of the Inspector of Elections would be filed in the Company’s minute book by the Secretary of the meeting. The following was reported by the Inspector of Elections that a total of 20,502,165 votes were cast, of which 20,502,165 votes were cast in favor of: · Re-elect Board Directors, Michael A. Barron and Joseph Cosio-Barron until the next annual meeting · To elect a new Board Member, Justin W. Yorke to serve as a Director until the next annual meeting · Elect Board Committee for Audit and Compensation · To re-affirm and approve the adoption of the amended by laws of the corporation · To ratify the appointment of Hamilton, P.C. as independent auditors · To ratify the appointment of The Law Office of Timothy S. Orr, PLLC as outside SEC Counsel All of the above 6 items were ratified by the majority of the vote. This section should be read in conjunction with Item 8. Financial Statements. Forward-Looking Statements Statements contained in this Form 10-K that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In addition, words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements or events, or timing of events, to differ materially from any future results, performance or achievements or events, or timing of events, expressed or implied by such forward-looking statements.We cannot assure that we will be able to anticipate or respond timely to the changes that could adversely affect our operating results in one or more fiscal quarters.Results of operations in any past period should not be considered indicative of results to be expected in future periods.Fluctuations in operating results may result in fluctuations in the price of our securities. Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, workers' compensation costs, collectibles of accounts receivable, and impairment of goodwill and intangible assets, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during the fiscal year. 10 Intangible and Long-Lived Assets We follow Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property Plant and Equipment”, which establishes a “primary asset” approach to determine the cash flow estimation period for a group of assets and liabilities that represents the unit of accounting for a long lived asset to be held and used. Long-lived assets to be held and used are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less cost to sell. Goodwill is accounted for in accordance with ASC Topic 350, “Intangibles – Goodwill and Other”. We assess the impairment of long-lived assets, including goodwill and intangibles on an annual basis or whenever events or changes in circumstances indicate that the fair value is less than its carrying value. Factors that we consider important which could trigger an impairment review include poor economic performance relative to historical or projected future operating results, significant negative industry, economic or company specific trends, changes in the manner of our use of the assets or the plans for our business, market price of our common stock, and loss of key personnel. We have determined that there was no impairment of goodwill during 2011 or 2010. Stock-Based Compensation As required by the Stock-based Compensation Topic of FASB ASC, transactions in which the Company exchanges its equity instruments for goods or services is accounted for using authoritative guidance for stock based compensation. This guidance also addresses transactions in which the Company incurs liabilities in exchange for goods or services that are based on the fair value of the Company’s equity instruments or that may be settled by the issuance of those equity instruments. If the Company issues stock for services which are performed over a period of time, the Company capitalizes the value paid in the equity section of the Company’s financial statements as it’s a non-cash equity transaction. The Company accretes the expense to stock based compensation expense on a monthly basis for services rendered within the period. We use the fair value method for equity instruments granted to non-employees and will use the Black-Scholes model for measuring the fair value of options, if issued. The stock based fair value compensation is determined as of the date of the grant or the date at which the performance of the services is completed (measurement date) and is recognized over the vesting periods. Results of Operations Railway Passenger Train Service Through March 31, 2011, the railcar operations have not generated any revenues.For the years ended March 31, 2011 and 2010 salary, wages and payroll taxes were $780,849 and $329,291 (137.1% increase), respectively, selling, general and administrative expenses were $320,334 and 65,961 (385.6% increase), respectively, professional fees were $752,052 and $432,934 (73.7% increase), respectively, and depreciation expense was $0 and $728, respectively for a net operating loss of $1,853,235 versus $828,914 (123.6% increase), respectively.The new business plan had been in effect less than 3 months in the year ended March 31, 2010 versus a full year of operations through March 31, 2011.The full year of operations is the primary reason for the increase in expenses. For the years ended March 31, 2011 and 2010, interest income was $3,000 and $0, respectively.This is due to interest on an advance to a consultant that was repaid during the year.Interest expense was $198,813 and $9,167 (2068.8% increase), respectively, as the Company incurred significant debt in the implementation of the business plan.The year ended March 31, 2011 also included gain on extinguishment of debt of $238,374 and loss on disposition of an asset of $2,965.Net loss for the years ended March 31, 2011 and 2010 were $1,813,640 and $838,081 (116.4% increase), respectively. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis. The Company acquired Las Vegas Railway Express in January 2010 and began its operations as the primary business of the Company. The Company subsequently changed its name from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express, Inc. and is traded under the symbol OTC:BB:XTRN.The Company has no operating revenues and is currently dependent on financing and sale of stock to fund operations. 11 For the years ended March 31, 2011 and 2010, the Company has incurred losses of $1,813,640 and $838,081 from the railway operations and will need to incur debt or sell stock to continue implementation of the business plan of the Company. The Company has been pursuing contracts with AMTRAK, Class 1 railroads and potential site locations for station development.The Company has entered into a Memorandum of Understanding with AMTRAK for its train operations on January 13, 2011. This AMTRAK Agreement outlines the terms of the operations tasks which are the responsibilities of each party.The Company has negotiated the procurement of bi-level railcars needed for its train consists. The planned service is targeting a start date for late 2012.The Company has also entered into a feasibility and capacity planning agreement with Union Pacific Railroad. Burlington Northern Santa Fe has completed its feasibility and capacity planning study on behalf of the company. The Company has entered into a memorandum of understanding with the Plaza Hotel for use of a segment of their property as a passenger railway station in Las Vegas. The Company Filed with the SEC Rule 506 of Regulation D for a private offering to raise capital. Under this registration statement, the Company raised $1,269,000 during the year ended March 31, 2011.The Company also received an additional $175,000 from the issuance of debt and warrants.In November 2010, the Company defaulted on $400,000, surrendering a portion of the loan portfolio from the discontinued operations, incurring a gain on the extinguishment of the debt of $238,374. On May 3, 2011, the Company engaged Oppenheimer & Co, Inc. as exclusive agent in a proposed $30 million private placement offering, subject to satisfactory completion of a due diligence inquiry.However, we can give no assurance that these plans and efforts will be successful. Cash Flows Net cash used in operating activities for the years ended March 31, 2011 and 2010 was $1,407,834 and $255,158, respectively.The primary sources of cash used in operating activities for the years ended March 31, 2011 and 2010 were from net losses of $1,813,640 and 838,081, respectively, from the railway operations.The increase is primarily due to the operations for a full year.The Company also paid $329,438 toward the liabilities from discontinued operations.The non-cash components of operating expenses during the years ended March 31, 2011 and 2010 were primarily stock issuances for $625,993 and $180,555 in expense, respectively. Net cash used for investing activities during the years ended March 31, 2011 and 2010 were $0 and $60,000, respectively for the purchase of two railcars. Net cash provided by financing activities for the years ended March 31, 2011 and 2010 were $1,418,276 and $300,725, respectively.In 2011, the Company sold stock for $1,269,001 and issued debt of $175,000.In 2010, $324,850 in cash was provided by issuance of debt and proceeds for a related party.During the years ended March 31, 2011 and 2010, $20,725 and $24,125 was paid on related party payables. Discontinued Operations – Loan Portfolio Results of Operations Prior to January 21, 2010, the Company had been actively engaged in acquiring underperforming mortgage loan portfolios and generating revenues from re-performing, sale of loans and fee revenue.As of January 21, 2010, the Company changed its primary business and abandoned its prior business. Accordingly, the assets liabilities and results of operation related to this business have been classified as discontinued operations in the financial statements for all periods presented. As a result, the prior period comparative financial statements have been restated. Prior to this decision, the loan business represented substantially all of the Company’s operating revenue. 12 The loan portfolio was accounted for using the cost recovery method proscribed by ASC 310-30 “Loans and Debt Securities Acquired with Deteriorated Credit Quality.”. Under the cost-recovery method, no income is recognized until the Company has fully collected the cost of the loan, or until such time as the Company considers the timing and amount of collections to be reasonably estimable.Based on the recovery method, the Company had not collected revenues in excess of the initial acquisition costs of the loan portfolios; therefore, no revenues were reported for loan sales or collections.As the Company no longer pursued the collection of the loan portfolio, it wrote off the entire portfolio as of the discontinuation of active collections on the loans effective January 21, 2010. Revenues from loan payments after the write-off of the loan portfolio, for the years ended March 31, 2011 and 2010, were $52,506 and $46,943, respectively, an increase of $5,563 (11.9%).This was due to collections during 12 months versus only 3 months in the prior year. Expenses for discontinued operations were $36,349 and $2,909,292, for the years ended March 31, 2011 and 2010, a decrease of $2,872,943 or 99%. This was due to the change in business plan Liquidity and Capital Resources During 2010, the Company’s assessment that the combination of economic uncertainty, bankruptcies of major financial institutions, massive government bailouts and restructuring of others such as AIG, together with harsh government regulations for mortgage holders, led to the operating environment where the original business model for Liberty was unsustainable and discontinued. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. The Company operated in a volatile and fragmented marketplace which recently has been subject to new financial regulation by the Federal Government. As such, the Company discontinued operations in the financial sector. The Company’s business plan and time frames for its transportation business will be contingent on several infrastructure considerations and the ability to obtain agreements and contracts with rail service operators and providers.Rail service is a highly regulated industry and compliance with these regulations will have significant impact on the Company’s operations. The Company has Changed its Primary Business and has No Operating History with its new Business Model and Consequently Face Significant Risks and Uncertainties. The Company has no operating history in the transportation services industry.As a result of no operating history in the current business environment, we will need to expand operational, financial and administrative systems and control procedures to enable us to further train and manage our employees and coordinate the efforts of our accounting, finance, marketing and operations departments. We Have a Limited Operating History and Consequently Face Significant Risks and Uncertainties. As a result of our limited operating history and our reporting responsibilities as a public company, we may need to expand operational, financial and administrative systems and control procedures to enable us to further train and manage our employees and coordinate the efforts of our accounting, finance, marketing and operations departments. If We Fail To Comply With The Numerous Laws And Regulations That Govern Our Industry, Our Business Could Be Adversely Affected. Our business must comply with extensive and complex rules and regulations of various federal, state and local government authorities.We may not always have been and may not always be in compliance with these requirements.Failure to comply with these requirements may result in, among other things, revocation of our ability to operate a conventional rail system, class action lawsuits, administrative enforcement actions and civil and criminal liability. Our Business Will Be Adversely Affected If We Are Unable To Protect Our Intellectual Property Rights From Third Party Challenges Or If We Are Involved In Litigation. Trademarks and other proprietary rights, if any, are important to our success and our competitive position.Although we seek to protect our trademarks and other proprietary rights through a variety of means, we cannot assure you that the actions we have taken are adequate to protect these rights.We may also license content from third parties in the future and it is possible that we could face infringement actions based upon the content licensed from these third parties. 13 A large percentage of our stock is owned by relatively few people, including officers and directors. As of March 31, 2011, our officers and directors beneficially owned or controlled a total of 6,606,018 shares, or approximately 16.85% of our outstanding common stock.If an investor acquires shares, they may be subject to certain risks due to the concentrated ownership of our common stock.For example, these stockholders could, if they were to act together, affect the outcome of stockholder votes, which could, among other things, affect elections of directors, delay or prevent a change in control or other transaction that might be beneficial to you as a stockholder. Risk of Low Priced Securities. We do not currently satisfy the criteria for quotation of our common stock on the NASDAQ Small Cap Market.As a result, investors could find it more difficult to dispose of, or to obtain accurate quotations as to the price of, our common stock. Our common stock is subject to Rule 15g-9 under Securities Exchange Act of 1934, as amended (the “Exchange Act”), which imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and “accredited investors” (generally, individuals with net worth in excess of $1,000,000 or annual incomes exceeding $200,000 or $300,000 together with their spouses).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale.Consequently, the rule may adversely affect the ability of broker-dealers to sell the Company’s securities and may adversely affect the ability of purchasers to sell any of the securities acquired hereby in the secondary market. Commission regulations define a “penny stock” to be any non-NASDAQ equity security that has a market price (as therein defined) of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the Commission relating to the penny stock market.Disclosure is required to be made about commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.The foregoing penny stock restrictions apply to the Company’s common stock as of the date of this prospectus.These restrictions could limit the ability of broker-dealers to sell our securities and thus the ability of purchasers of our securities to resell them in the secondary market. The Company is Reliant on Securing Certain Agreements from Amtrak and Railroad Companies The company is in the process of securing agreements from AMTRAKand the Class 1 railroad companies. Failure to secure these agreements or on terms which would be unacceptable to the company, would result in the project objectives being severely curtailed. There is no assurance that the agreements will be forthcoming even though the company is in discussions with all relevant groups at this time. The Loss Of Any Of Our Executive Officers Or Key Personnel Would Likely Have An Adverse Effect On Our Business. Our future success depends to a significant extent on the continued services of our senior management and other key personnel, particularly Michael A. Barron.The loss of the services of Mr. Barron or other key employees would also likely have an adverse effect on our business, results of operations and financial condition. We do not anticipate paying dividends. We have never paid any cash dividends on our common stock since our inception, and we do not anticipate paying cash dividends in the foreseeable future.Any dividends, which we may pay in the future, will be at the discretion of our Board of Directors and will depend on our future earnings, any applicable regulatory considerations, our financial requirements and other similarly unpredictable factors.For the foreseeable future, we anticipate that earnings, if any, will be retained for the operation and expansion of our business. Possible conflicts of interest exist in related party transactions. Our Board of Directors consists of Michael A. Barron and Joseph A. Cosio-Barron, both of whom are executive officers and principal shareholders of the Company.Thus, there has in the past existed the potential for conflicts of interest in transactions between the Company and such individuals or entities in which such individuals have an interest.We have attempted to ensure that any such transactions were entered into on terms that were no less favorable than could have been obtained in transactions with unrelated third parties. 14 Forward looking Statements: Some of the statements contained in this Annual Report that are not historical facts are “forward-looking statements” which can be identified by the use of terminology such as “estimates”, “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, and products. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance of achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · General conditions in the economy and capital markets; and · Our results of operations, financial condition and business 15 Item 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Las Vegas Railway Express, Inc. Las Vegas, Nevada We have audited the accompanying balance sheets of Las Vegas Railway Express, Inc., as of March 31, 2011 and 2010, and the relatedstatements of operations and comprehensive income, stockholders’ equity (deficit) and cash flows for each of the two years in the period ended March 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Las Vegas Railway Express, Inc.as of March 31, 2011 and 2010, and the result of its operations and its cash flows for each of the two years in the period ended March 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Las Vegas Railway Express, Inc. will continue as a going concern. As discussed in Note 2 to the financial statements, Las Vegas Railway Express, Inc. suffered recurring losses from operations which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Hamilton, PC /s/ Hamilton, PC Denver, Colorado June 23, 2011 16 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED BALANCE SHEETS March 31, March 31, ASSETS: (restated) Current assets: Cash $ $ Other current assets - Assets to be disposed of, current - - Total current assets Property and equipment, net - Other assets: Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES: Current liabilities: Current maturities notes payable $ - $ Less current unamortized discount - - Current maturities of long-term debt less unamortized discount - Short term note payable - Accounts payable and accrued expenses 16 9,955 Stock subscription payable Notes payable related party - Liabilities to be disposed of , current 999 ,122 Total current liabilities Long-term debt: Principle amount of notes payable - Less unamortized discount - - Long-term debt less unamortized discount - TOTAL LIABILITIES Stockholders' deficit: Common stock subscribed - Common stock , $0.0001 par value, 200,000,000 shares authorized and 39,201,498 and 22,889,686 shares issued and outstanding March 31, 2011and 2010, respectively 3,920 2,289 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements. 17 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2 March 31, March 31, (restated) Revenues: Revenue $ - $ - Cost of Sales - - Gross Profit - - Expenses: Salary & wages & payroll taxes Selling, general and administrative Professional fees Depreciation expense - Total expenses Income (loss) from operations ) ) Other (expense) income Interest income - Interest expense ) ) Loss on disposition of assets ) - Gain on extinguishment of debt - Total other (expense) income ) Net (loss) income from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations ) Total discontinued operations ) Net loss $ ) $ ) Earnings loss per share, from continuing operations $ ) $ ) Earnings loss per share, from discontinuing operations $ $ ) Earnings loss per share $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements 18 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2 March 31, March 31, (restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss from operations to net cash used in operations: Depreciation and amortization - Amortization of debt discount - Gain on extinguishment of debt ) - Loss on disposition of assets Warrant issued for debt - Stock issued and subscribed for services Stock issued for compensation Stock based compensation non cash Changes in operating assets and liabilities: Decrease in assets of discontinued operations - (Increase) in goodwill associated with asset purchase - ) (Increase) decrease in other current assets ) Increase(decrease) in liabilities of discontinued operations, net ( 349 ,438) Increase (decrease) in stock subscription payable - Increase in accounts payable and accrued expenses 126 ,073 Net cash (used in) provided by operating activities ) ) Cash flows from investing activities: Purchase of fixed assets - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds of notes payable Payments on notes payable ) - Proceeds for related notes payable - Payments for related notes payable ) ) Reverse merger deficit in excess of capital - - Stock issued for cash - Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Supplemental Schedule of Non-cash Financing Activities: Warrant issued for debt $ $ Stock issued for reduction of debt $ $ Debt for stock rescission $ $ - See accompanying notes to consolidated financial statements. 19 LAS VEGAS RAILWAY EXPRESS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) Additional Common Stock Paid in Accumulated Shares Amount Subscriptions Warrants Capital Deficit Total Balance March 31, 2009 –restated $ $
